Exhibit 10.2

AMENDMENT 3 TO TERM LOAN AGREEMENT

THIS AMENDMENT 3 TO TERM LOAN AGREEMENT, dated as of April 4, 2019 (this
“Amendment”) is made among BioDelivery Sciences International, Inc.
(“Borrower”), the Subsidiary Guarantors, CRG Servicing LLC, as administrative
agent and collateral agent (in such capacity, “Administrative Agent”) and the
lenders listed on the signature pages hereof under the heading “LENDERS” (each,
a “Lender” and, collectively, the “Lenders”), with respect to the Loan Agreement
referred to below.

 

RECITALS

WHEREAS, Borrower, the Subsidiary Guarantors, Administrative Agent and the
Lenders are parties to the Term Loan Agreement, dated as of February 21, 2017,
with the Subsidiary Guarantors from time to time party thereto, as amended by
(x) Amendment 1 to Term Loan Agreement, dated as of December 15, 2017 and
(y) Amendment 2 to the Term Loan Agreement, dated as of May 16, 2018 (as the
same has been amended, restated, supplemented or otherwise modified from time to
time, collectively, the “Loan Agreement”);

WHEREAS, substantially concurrently with the execution of this Amendment,
Borrower has entered into that certain Shionogi Exclusive License Agreement (as
defined below), which is attached as Exhibit A hereto; and

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1. Definitions; Interpretation.

(a)    Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b)    Interpretation. The rules of interpretation set forth in Section 1.03 of
the Loan Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.

SECTION 2. Amendments to Loan Agreement. Subject to Section 4 of this Amendment,
the Loan Agreement is hereby amended as follows:

2.1    Section 1.01 of the Loan Agreement is hereby amended by adding thereto in
proper alphabetical order the following defined terms:

“acceleration” and “Acceleration” have the meanings set forth in



--------------------------------------------------------------------------------

Section 11.02.

“Acceleration Premium” has the meaning set forth in Section 11.02(c).

“Amendment No. 3 Date” means April 4, 2019.

“Amendment No. 3 to Term Loan Agreement” means that certain Amendment No. 3 to
Term Loan Agreement dated as of the Amendment No. 3 Date by and among Borrower,
the Subsidiary Guarantors, Administrative Agent and the Lenders party thereto.

“Back-End Facility Fee” has the meaning set forth in the Fee Letter.

“Shionogi Exclusive License Agreement” means that certain Exclusive License
Agreement, entered into as of April 4, 2019, by and among Borrower, Shionogi
Inc., a Delaware corporation and the other parties thereto, in the form attached
as Exhibit A to Amendment No. 3 to Term Loan Agreement, which Shionogi Exclusive
License Agreement may be amended, restated, supplemented, modified, renewed or
replaced from time to time in compliance with Section 9.12. For the avoidance of
doubt, the Shionogi Exclusive License Agreement shall be a Material Agreement
for purposes of the Loan Documents.

“Shionogi Transactions” means the entry into the Shionogi Exclusive License
Agreement and the Acquisition of certain rights and assets relating to Symproic
pursuant to the Shionogi Exclusive License Agreement.

2.2    The following Section 1.05 is hereby added to the Loan Agreement
immediately following Section 1.04 of the Loan Agreement:

1.05 Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

2.3    The following Section 3.02(e) is hereby added to the Loan Agreement
immediately following Section 3.02(d) of the Loan Agreement:

(e)    Redemption Price. For the avoidance of doubt, in the event any Loans
shall become due and payable for any reason, interest pursuant to Sections
3.02(a) and (b) shall accrue on the Redemption Price for such Loans from and
after the date such Redemption Price is due and payable until paid in full.

 

2



--------------------------------------------------------------------------------

2.4    Section 7.05(b)(ii)(J) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

(J)    there are no pending or, to the Knowledge of any of the Obligors,
threatening in writing Claims against the Obligors asserted by any other Person
relating to the Material Agreements (other than the Shionogi Exclusive License
Agreement), including any Claims of breach or default under such Material
Agreements;

2.5    The second sentence of Section 7.14 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

No Obligor is in default under any such Material Agreement (other than the
Shionogi Exclusive License Agreement) or agreement creating or evidencing any
Material Indebtedness.

2.6    Section 9.01(c) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

(c)    Indebtedness consisting of the upfront payments and royalties payable
pursuant to Sections 3.1 and 3.2 of the Shionogi Exclusive License Agreement;

2.7    Section 9.01(m) of the Loan Agreement is hereby amended by replacing the
number “$1,000,000” with the number $2,000,000” therein.

2.8    Section 9.02(d) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

(d)    (i) Liens securing Indebtedness permitted under Section 9.01(h); provided
that such Liens are restricted solely to the collateral described in
Section 9.01(h) and (ii) Liens securing Indebtedness permitted under
Section 9.01(m); provided that such Liens are restricted solely to the
collateral described in Section 9.01(m);

2.9    Section 9.03 of the Loan Agreement is hereby amended as follows:

 

  (a)

Section 9.03(e) is amended by deleting “and” at the end of such clause;

 

  (b)

Section 9.03(f) is amended by replacing “.” at the end thereof with “; and”; and

 

3



--------------------------------------------------------------------------------

  (c)

the following new Section 9.03(g) is added immediately following
Section 9.03(f):

 

  (g)

the Shionogi Transactions.

2.10    Section 9.07 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

9.07    Payments of Indebtedness. Such Obligor will not, and will not permit any
of its Subsidiaries to, make any payments in respect of any Indebtedness other
than (i) payments of Obligations, (ii) scheduled payments of other Indebtedness
permitted under the terms of any subordination to the Obligations,
(iii) repayment of intercompany Indebtedness permitted in reliance upon
Section 9.02(f) and (iv) payments of Indebtedness permitted in reliance upon
Section 9.01(c).

2.11    Section 11.01(g)(i) of the Loan Agreement is hereby amended and restated
in its entirety as follows:

(i) any material breach of, or “event of default” or similar event by any
Obligor under, any Material Agreement (other than the Shionogi Exclusive License
Agreement) shall occur and continue unredeemed, uncured or unwaived for more
than 30 days after the expiration of any contractual cure period provided
thereunder,

2.12    Section 11.02 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

11.02    Remedies.

(a)    Upon the occurrence of any Event of Default, then, and in every such
event (other than an Event of Default described in Section 11.01(h), (i) or
(j)), and at any time thereafter during the continuance of such event, the
Majority Lenders may, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable) (an “acceleration”), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations shall become due and
payable immediately and the Obligors shall immediately pay all Obligations,
including the Back-End Facility Fee and an Acceleration Premium as calculated
below, all without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Obligor.

 

4



--------------------------------------------------------------------------------

(b)    Upon the occurrence of any Event of Default described in
Section 11.01(h), (i) or (j), the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations, shall automatically become due and
payable immediately (an “acceleration” and, together with any acceleration
defined in Section 11.02(a), each, an “Acceleration”) and the Obligors shall
immediately pay all Obligations, including the Back-End Facility Fee and an
Acceleration Premium as calculated below, all without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Obligor.

(c) Acceleration Premium Calculation. The applicable “Acceleration Premium”
shall be an amount calculated as follows:

(i)    If the date of Acceleration occurs:

(A) on or prior to the fourth (4th) Payment Date, the Acceleration Premium shall
be an amount equal to 8.00% of the aggregate outstanding principal amount of the
Loans subject to Acceleration;

(B) after the fourth (4th) Payment Date and on or prior to the eighth (8th)
Payment Date, the Acceleration Premium shall be an amount equal to 6.00% of the
aggregate outstanding principal amount of the Loans subject to Acceleration;

(C) after the eighth (8th) Payment Date and on or prior to the twelfth (12th)
Payment Date, the Acceleration Premium shall be an amount equal to 4.00% of the
aggregate outstanding principal amount of the Loans subject to Acceleration;

(D) after the twelfth (12th) Payment Date and on or prior to the sixteenth
(16th) Payment Date, the Acceleration Premium shall be an amount equal to 2.00%
of the aggregate outstanding principal amount of the Loans subject to
Acceleration;

(E) after the sixteenth (16th) Payment Date and on or prior to the twentieth
(20th) Payment Date, the Acceleration Premium shall be an amount equal to 1.00%
of the aggregate outstanding principal amount of the Loans subject to
Acceleration; and

(F) after the twentieth (20th) Payment Date, the Acceleration Premium shall be
an amount equal to 0.00% of the aggregate outstanding principal amount of the
Loans subject to Acceleration.

 

5



--------------------------------------------------------------------------------

(ii)    To determine the aggregate outstanding principal amount of the Loans
subject to the Acceleration, and how many Payment Dates have occurred, as of any
date of Acceleration, for purposes of this Section 11.02(c):

(A)    if, as of such date of Acceleration, Borrower shall have made only one
Borrowing, the number of Payment Dates shall be deemed to be the number of
Payment Dates that shall have occurred following the first Borrowing Date; and

(B)    if, as of such date of Acceleration, Borrower shall have made more than
one Borrowing, then the Acceleration Premium shall equal the sum of multiple
Acceleration Premiums calculated with respect to the Loans of each Borrowing,
each of which Acceleration Premiums shall be calculated based on solely the
aggregate outstanding principal amount of the Loans borrowed in such Borrowing
(and PIK Loans subsequently borrowed in respect of interest payments thereon),
as though the applicable number of Payment Dates equals the number of Payment
Dates that shall have occurred following the applicable Borrowing Date. In the
case that the Loans subject to Acceleration does not equal the full principal
amount of Loans outstanding, the amount of such payment shall be allocated to
Loans made in the various Borrowings (and PIK Loans in respect thereof) in the
order in which such Borrowings were made.

(d)    (i) For the avoidance of doubt, the Acceleration Premium and the Back-End
Facility Fee that are payable upon Acceleration of the Loans shall be due and
payable at any time the Loans become due and payable prior to the Stated
Maturity Date due to Acceleration pursuant to the terms of this Agreement (in
which case it shall be due immediately, upon the giving of notice to Borrower in
accordance with Section 11.02(a), or automatically, in accordance with
Section 11.02(b)), whether by operation of law or otherwise (including where
bankruptcy filings or the exercise of any bankruptcy right or power, whether in
any plan of reorganization or otherwise, results or would result in a payment,
discharge, modification or other treatment of the Loans or Loan Documents that
would otherwise evade, avoid, or otherwise disappoint the expectations of
Lenders in receiving the full benefit of their bargained-for Acceleration
Premium and their bargained-for Back-End Facility Fee as provided herein and in
the Fee Letter). The Obligors and Lenders acknowledge and agree that any
Acceleration Premium and the Back-End Facility Fee due and payable in accordance
with the Loan Documents shall not constitute unmatured interest, whether under
section 502(b)(2) of the Bankruptcy Code or otherwise, but instead is reasonably
calculated to ensure that the Lenders receive the benefit of their bargain under
the terms of this Agreement, whether in a bankruptcy case or otherwise.

 

6



--------------------------------------------------------------------------------

(ii) Each Obligor acknowledges and agrees that, prior to executing this
Agreement, it has had the opportunity to review, evaluate and negotiate the
Acceleration Premium calculation and the Back-End Facility Fee with its advisors
and acknowledges that the Acceleration Premium is a reasonable approximation of
Lenders’ liquidated damages upon Acceleration and, accordingly, each Obligor
will not contest or object to the reasonableness thereof. Each Obligor
understands and acknowledges that Lenders have entered into this Agreement in
reliance upon the Acceleration Premium and the Back-End Facility Fee. Each
Obligor acknowledges and agrees that the Lenders shall be entitled to recover
the full amount of the Obligations, including the Acceleration Premium and the
Back-End Facility Fee in each and every circumstance in which such amount is due
pursuant to or in connection with this Agreement and the Fee Letter, including
in the case of any Obligor’s bankruptcy filing, so that the Lenders shall
receive the benefit of their bargain hereunder and otherwise receive full
recovery of the agreed-upon return under every possible circumstance, and
Borrower hereby waives any defense to payment, whether such defense may be based
in public policy, ambiguity, or otherwise. Each Obligor further acknowledges and
agrees, and waives any argument to the contrary, that payment of such amounts
does not constitute a penalty or an otherwise unenforceable or invalid
obligation. Any damages that the Lenders may suffer or incur resulting from or
arising in connection with any breach by Borrower shall constitute secured
obligations owing to the Lenders.

(iii)    For the avoidance of doubt, in the event of any Acceleration, interest
pursuant to Sections 3.02(a) and (b) shall accrue on all Obligations, including
the Back-End Facility Fee and any Acceleration Premium, from and after the date
such Obligations are due and payable until paid in full.

2.13    The following Section 13.22 is hereby added to the Loan Agreement
immediately following Section 13.21 of the Loan Agreement:

13.22    Redemption Price.

(a)    For the avoidance of doubt, the Prepayment Premium (as a component of the
Redemption Price) and Back-End Facility Fee shall be due and payable whenever so
stated in this Agreement (and the Fee Letter, as applicable), or by any
applicable operation of law, regardless of the circumstances causing any related
payment prior to the Stated Maturity Date (other than an Acceleration, in which
case the Acceleration Premium instead shall be payable).

(b)    The Obligors and the Lenders acknowledge and agree that any Prepayment
Premium due and payable in accordance with the Loan Documents shall not
constitute unmatured interest, whether under section 502(b)(2) of the Bankruptcy
Code or otherwise, but instead is reasonably calculated to ensure that the
Lenders receive the benefit of their bargain under the terms of this Agreement.

(c)    Each Obligor acknowledges and agrees that, prior to executing this
Agreement, it has had the opportunity to review, evaluate and negotiate the
Prepayment Premium calculation with its advisors and acknowledges that the

 

7



--------------------------------------------------------------------------------

Prepayment Premium is a reasonable approximation of the Lenders’ liquidated
damages upon repayment on any Redemption Date or other day on which payment is
due or prior to the Stated Maturity Date and, accordingly, each Obligor will not
contest or object to the reasonableness thereof. Each Obligor understands and
acknowledges that the Lenders have entered into this Agreement in reliance upon
the Prepayment Premium. Each Obligor acknowledges and agrees that the Lenders
shall be entitled to recover the full amount of the Obligations, including the
Prepayment Premium in each and every circumstance in which such amount is due
pursuant to or in connection with this Agreement, so that the Lenders shall
receive the benefit of their bargain hereunder and otherwise receive full
recovery of the agreed-upon return under every possible circumstance, and
Borrower hereby waives any defense to payment, whether such defense may be based
in public policy, ambiguity, or otherwise. Each Obligor further acknowledges and
agrees, and waives any argument to the contrary, that payment of such amounts
does not constitute a penalty or an otherwise unenforceable or invalid
obligation. Any damages that the Lenders may suffer or incur resulting from or
arising in connection with any breach by Borrower shall constitute secured
obligations owing to the Lenders.

SECTION 3.     Consent. Administrative Agent and the Lenders hereby consent to
(x) Borrower’s execution of and entry into the Shionogi Exclusive License
Agreement and (y) the Shionogi Transactions.

SECTION 4. Conditions of Effectiveness. The effectiveness of Sections 2 and 3 of
this Amendment shall be subject to the following conditions precedent:

(a)    Borrower, the Subsidiary Guarantors, Administrative Agent and all of the
Lenders shall have duly executed and delivered this Amendment pursuant to
Section 13.04 of the Loan Agreement; provided, however, that this Amendment
shall have no binding force or effect unless all conditions set forth in this
Section 4 have been satisfied;

(b)    No Default or Event of Default under the Loan Agreement shall have
occurred and be continuing;

(c)    Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable
out of pocket costs and expenses incurred in connection with this Amendment,
including Lenders’ reasonable and documented out of pocket legal fees and costs,
pursuant to Section 13.03(a)(i)(z) of the Loan Agreement; and

(d)    Administrative Agent has confirmed to Borrower in writing of its receipt
of the executed Amendment required in Section 3(a) and receipt of costs and
expenses required by Section 3(c).

SECTION 5. Representations and Warranties; Reaffirmation.

(a)    Each Obligor hereby represents and warrants to each Lender as follows:

 

8



--------------------------------------------------------------------------------

(i)    Borrower has full power, authority and legal right to make and perform
this Amendment. This Amendment is within Borrower’s corporate powers and has
been duly authorized by all necessary corporate board of directors and, if
required, by all necessary shareholder action. This Amendment has been duly
executed and delivered by Borrower and constitutes a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). This Amendment (w) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third party, except for such as
have been obtained or made and are in full force and effect, (x) will not
violate any applicable law or regulation or the charter, bylaws or other
organizational documents of Borrower and its Subsidiaries, (y) will not violate
any order of any Governmental Authority and (z) will not violate or result in a
default under any indenture, agreement or other instrument binding upon Borrower
and its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person.

(ii)    No Default has occurred or is continuing or will result after giving
effect to this Amendment.

(iii)    There has been no Material Adverse Effect since the date of this Loan
Agreement.

(iv)    The representations and warranties made by or with respect to Borrower
in Section 7 of the Loan Agreement are (A) in the case of representations
qualified by “materiality,” “Material Adverse Effect” or similar language, true
and correct in all respects and (B) in the case of all other representations and
warranties, true and correct in all material respects (except that the
representation regarding representations and warranties that refer to a specific
earlier date are true and correct on the basis set forth above as of such
earlier date), in each case taking into account any changes made to schedules
updated in accordance with Section 7.21 of the Loan Agreement or attached
hereto.

(v)    Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein. By executing this Amendment, Borrower
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.

SECTION 6. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(a)    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the

 

9



--------------------------------------------------------------------------------

application of the laws of any other jurisdiction; provided that Section 5-1401
of the New York General Obligations Law shall apply.

(b)    Submission to Jurisdiction. Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 6 is for the benefit of
Administrative Agent and the Lenders only and, as a result, none of
Administrative Agent or any Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.

 

  (c)

Waiver of Jury Trial. BORROWER AND EACH LENDER HEREBY

IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

SECTION 7.    Miscellaneous.

(a)    No Waiver. Nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Loan Agreement
or any of the other Loan Documents or constitute a course of conduct or dealing
among the parties. Except as expressly stated herein, the Lenders reserve all
rights, privileges and remedies under the Loan Documents. Except as amended
hereby, the Loan Agreement and other Loan Documents remain unmodified and in
full force and effect. All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement as amended
hereby.

(b)    Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c)    Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d)    Integration. This Amendment constitutes a Loan Document and, together
with the other Loan Documents, incorporates all negotiations of the parties
hereto with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

10



--------------------------------------------------------------------------------

(e)    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Signatures to this Amendment transmitted by facsimile
transmission, by electronic mail in “portable document format” (.pdf) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature.

(f)    Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER:

 

BIODELIVERY SCIENCES

INTERNATIONAL INC.

By:   /s/ Herm Cukier  

Name:  Herm Cukier

Title:    Chief Executive Officer

 

SUBSIDIARY GUARANTORS:

 

ARIUS PHARMACEUTICALS, INC.

By:   /s/ Herm Cukier  

Name:  Herm Cukier

Title:    Chief Executive Officer

 

ARIUS TWO, INC. By:   /s/ Herm Cukier  

Name:  Herm Cukier

Title:    Chief Executive Officer

Signature Page to Amendment 3 to Term Loan Agreement (BDSI)



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

CRG SERVICING LLC

By:   /s/ Nathan Hukill  

Nathan Hukill

Authorized Signatory

LENDERS:

 

CRG ISSUER 2017-1

By: CRG SERVICING LLC, acting by power of attorney

By:   /s/ Nathan Hukill  

Nathan Hukill

Authorized Signatory

CRG PARTNERS III –PARALLEL FUND “A” L.P.

By CRG PARTNERS III –PARALLEL FUND “A”

GP L.P., its General Partner

By CRG PARTNERS III –PARALLEL FUND “A”

GP LLC, its General Partner

By:   /s/ Nathan Hukill  

Nathan Hukill

Authorized Signatory

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

By CRG PARTNERS III (CAYMAN) GP LLC,

its General Partner

By:   /s/ Nathan Hukill  

Nathan Hukill

Authorized Signatory

 

Witness:   /s/ Nicole Nesson Name   Nicole Nesson

Signature Page to Amendment 3 to Term Loan Agreement (BDSI)



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 3 TO TERM LOAN AGREEMENT

Form of Shionogi Exclusive License Agreement

 

14